DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “an endoscope, comprising: an endoscope shaft; and a main body, which is connected to the endoscope shaft and on which a first dial that has a first contact surface is mounted in a rotatable manner, wherein the main body has a second contact surface against which the first contact surface bears, wherein the contact surfaces move against one another when the first dial is rotated, and wherein a first setting unit is provided, using which a pressure force with which the first contact surface is pressed against the second contact surface is settable in order to set a minimum torque that is necessary in order to rotate the first dial, and wherein the contact surfaces are oriented transversely to a longitudinal direction of the endoscope shaft and the pressure force acts parallel to the longitudinal direction” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 24, 2022

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795